Citation Nr: 1608026	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  13-14 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis barbae.  

2.  Entitlement to service connection for sleep apnea, to include as secondary to an acquired psychiatric disorder, diagnosed as adjustment disorder and anxiety disorder.  

3.  Entitlement to a compensable disability rating for bilateral hearing loss.  

4.  Entitlement to an initial disability rating in excess of 30 percent for an acquired psychiatric disorder, diagnosed as adjustment disorder and anxiety disorder.  


REPRESENTATION

Veteran represented by:	Daniel Smith, Attorney



ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to March 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO).  The RO denied service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), in December 2009 and August 2011 rating decisions.  A June 2011 rating decision denied service connection for pseudofolliculitis barbae and denied an increased rating for bilateral hearing loss.  The RO also denied service connection for sleep apnea in a November 2012 rating decision.  The Veteran perfected an appeal on these issues.  

During the pendency of this appeal, by a September 2015 rating decision, the RO granted the Veteran's claim for service connection for tinnitus, thereby constituting a full grant of the benefits sought on appeal.  Thus, as this issue was granted in full it is not in appellate status before the Board and need not be addressed further.

This case was wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The issue of service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, his current pseudofolliculitis barbae originated during his active service.

2.  The probative evidence of record demonstrates that, throughout the duration of the appeal, the Veteran has had, at worst, Level I hearing in the right ear and Level I hearing in the left ear.  

3.  The probative evidence of record demonstrates that the Veteran's acquired psychiatric disorder, diagnosed as adjustment disorder and anxiety disorder, is productive of occupational and social impairment with reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for pseudofolliculitis barbae are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

2.  The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.655, 4.1, 4.3, 4.7, 4.85, Diagnostic Code (DC) 6100 (2015).

3.  The criteria for an initial schedular rating of 50 percent, though no higher, for an acquired psychiatric disorder, diagnosed as adjustment disorder and anxiety disorder, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2015).  To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2014), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The duty to notify was satisfied prior to the initial RO decision by way of October 2010 and April 2012 letters sent to the Veteran.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.  VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes STRs, VA medical records, VA examinations, and statements from the Veteran and his attorney.  

The September 2010, May 2011, July 2011, May 2014 and September 2015 VA examination reports for the Veteran's hearing loss and psychiatric disorder reflects that the examiner reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered a diagnosis consistent with the remainder of the evidence of record, and therefore, the examination is adequate for adjudication purposes in terms of addressing the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran and his attorney have been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2015).

Analysis

1. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the probative evidence of record, that the Veteran's pseudofolliculitis barbae was incurred during his active service.  

STRs demonstrated that the Veteran was treated for pseudofolliculitis barbae in June 1979 and August 1981.  He was provided a no shave chart in August 1981, which restricted shaving for 90 days.  

The post service medical evidence of record also demonstrates the Veteran has a current diagnosis of pseudofolliculitis barbae.  See November 2010 VA examination.  

In a November 2010 VA examination, the VA examiner found that the Veteran's pseudofolliculitis barbae was not caused or aggravated by the pseudofolliculitis barbae during his active service and explained in his rationale that this condition preexisted service and was not permanently aggravated by the Veteran's active service.  The Board points out that this opinion is inadequate.  While the examiner notes that pseudofolliculitis preexisted the Veteran's active service, based on his report that this condition existing since he was 16 years old, the evidence of record demonstrates that no findings of pseudofolliculitis barbae were noted in the service entrance examination and therefore, the Veteran is presumed to have been in sound condition upon entry into active service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014); see also Wagner v. Principi, 370 F.3d 1089, 1090 (Fed. Cir 2004).  As such, the STRs demonstrate the Veteran was initially treated for pseudofolliculitis barbae during his active service.  

Accordingly, the post service medical records taken together with the service treatment records and VA medical records demonstrate that the Veteran's current pseudofolliculitis barbae initially manifested during the Veteran's active service.  A causal relationship is established by the fact that this condition is the same as was manifested during the Veteran's active service.  Thus, resolving all doubt in favor of the Veteran, the probative evidence of record demonstrates he has a current diagnosis of pseudofolliculitis barbae, that had its onset during his active service.  

Thus, service connection for pseudofolliculitis barbae is warranted.  38 C.F.R. §§ 3.102, 3.303, (2015).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


2.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.  Where the question for consideration is the propriety of the initial evaluation assigned after the granting of service connection, separate ratings may also be assigned for separate periods of time based on facts found, i.e. "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

A.   Hearing Loss

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 percent (noncompensable) to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz).  The rating schedule establishes 11 auditory acuity levels, designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2015).

Effective June 10, 1999, pertinent regulatory changes were made to 38 C.F.R. § 4.86, regarding cases of exceptional hearing loss.  The provisions of 38 C.F.R. § 4.86(a) now provide that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) now provide that, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

In a September 2010 VA audiological examination, audiometric testing revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
25
35
45
LEFT
30
30
20
35
45

The average puretone threshold was 35 decibels for the right ear and 32.5 decibels for the left ear.  Maryland CNC speech recognition scores were 96 percent for both ears.  Otoscopic and tympanometry tests were within normal limits bilaterally.  Significant effects on occupational activities due to hearing difficulty were noted, however, no effects on usual daily activities were noted.  

In a May 2014 VA audiological examination, audiometric testing revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
25
LEFT
25
15
15
20
25

The average puretone threshold was 18 decibels for the right ear and 19 decibels for the left ear.  Maryland CNC speech recognition scores were 100 percent for the right ear and 96 percent for the left ear.  The examiner found the Veteran to have normal hearing.  The examiner was also unable to obtain tympanometry tests results.  The Veteran reported that impact of his hearing loss on the ordinary conditions of daily life, including the ability to work included having to turn up his television and radio louder than others want it, as he could not hear them well.  

Applying the findings from the VA examination in 2006 to Table VI in 38 C.F.R. § 4.85 yields a finding of  Level I hearing in the right ear at worst and Level I hearing in the left ear at worst.  An application of all of these hearing loss levels into Table VII (in 38 C.F.R. § 4.85), yields a noncompensable (0 percent) disability rating for the Veteran's bilateral hearing loss in considering his hearing levels at worst throughout the duration of the appeal.  See 38 C.F.R. § 4.85.  Therefore, according to the applicable rating standards, the Veteran still only meets the criteria for a noncompensable (0 percent) disability rating.  The Board finds that, an exceptional pattern of hearing under 38 C.F.R. § 4.86 has not been shown based on the applicable audiometric findings of record at any time and that regulation is not applicable.  

Because the law provides specific requirements in terms of puretone threshold averages and speech discrimination test results for each percentage rating, the assignment of a disability rating higher than 0 percent is not appropriate at any time during the appeal period.  The VA examination audiological test results clearly fall within the parameters for a noncompensable, 0 percent, rating but no more for the Veteran's bilateral hearing loss.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, Tables VI, VII, Diagnostic Code 6100 (2014).  

While the Board empathizes with the Veteran's impairment, and does not dispute the fact that he has a bilateral hearing loss disability, the Board must conclude, based on the results of mandatory auditory tests and the mechanical application of relevant regulations by which the Board is bound, that the level of his disability does not rise to a rating higher than a noncompensable rating (0 percent) at any time in the appeal period.  See 38 C.F.R. § 4.85(b)-Veteran; see also 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(a); see Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the Veteran's disability has been no more than noncompensably (0 percent) disabling, so his rating cannot be "staged" because this represents his greatest level of functional impairment attributable to this condition.

All things considered, the record as a whole does not show symptoms that equal or more nearly approximate the criteria for a compensable disability rating for bilateral hearing loss at any time since the date of claim.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.  

B.   Acquired Psychiatric Disorder

The Veteran's acquired psychiatric disorder is assigned an initial 30 percent disability rating under 38 C.F.R. § 4.130, DC 9400, which is evaluated under the general rating formula for mental disorders.  Under this general rating formula, a 30 percent rating is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss.  38 C.F.R. § 4.130, DC 9400 (2015).  

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.  

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  See also Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.  

The Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  

The medical evidence of record, including the VA medical records and the May 2011, July 2011, May 2014 and September 2015 VA examinations, demonstrates that the Veteran's acquired psychiatric disorder, diagnosed as adjustment disorder and anxiety disorder, is, at worst, productive of occupational and social impairment with reduced reliability and productivity due to symptoms such as:  depressed mood; anxiety; sleep impairment; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; fair insight; fair judgment; panic attacks; reports of suicidal thoughts but no thoughts, plan or ideation and no indication of increased risk of self-directed violence; mild memory loss, such as forgetting names, directions or recent events; nightmares; flashbacks; anger; irritability; and avoidance of triggers to trauma and people.  VA outpatient treatment reports reflect the Veteran underwent continual psychiatric group therapy.  

Lay statements of record from the Veteran in November 2009 and his fiancée in November 2012 report that the Veteran's psychiatric symptoms include sleep disturbance, flashbacks, irritability, stress, concentration problems, anxiety, depression and uneasiness around big crowds.  

Throughout the period of the appeal, his GAF scores have ranged from a low of 55 to a high of 70, thereby indicating severe or serious symptoms at worst; however, because the disability ratings are not assigned based solely upon GAF scores, the Board finds it reasonable to conclude that the acquired psychiatric condition symptomatology described in the record more nearly approximates the criteria for a 50 percent rating. 

Accordingly, the probative lay and medical evidence of record supports the assignment of an initial disability rating 50 percent, though no higher, for his acquired psychiatric disorder throughout the duration of the appeal.  

Although an increased 50 percent rating is warranted, the preponderance of the evidence is against a finding of entitlement to an evaluation exceeding 50 percent at any time throughout the duration of the appeal.  Despite the occupational and social impairment demonstrated in the record, the evidence of record does not show findings or complaints demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships, so as to warrant assignment of an even higher 70 percent schedular rating.  

As noted in Mauerhan, the Veteran need not have all or even most of the particular symptoms in order to warrant a higher 70 percent evaluation, however, his psychiatric symptomatology does not demonstrate occupational and social impairment with deficiencies in most areas.  See Mauerhan, 16 Vet. App. 436.  While the record reflects that VA examinations in May 2014 and September 2015 noted the Veteran' s psychiatric disability included difficulty in adapting to stressful circumstances, including work or a work-like setting, the Board observes that this symptom alone is not one of his most disabling symptoms, nor did it cause occupational and social impairment with deficiencies in most areas so as to warrant a higher 70 percent disability rating.  In fact, per his report to VA examiners and VA treatment providers, the Veteran's most disabling symptoms include anxiety, depression, sleep disturbance, nightmares and flashbacks.  Moreover, despite his one report of thoughts of suicide in September 2015, he reported no ideation or plan and has not reported any suicidal ideation to a VA examiner or VA treatment provider at any time throughout the duration of the appeal.   

Although the mental health evaluation in September 2015 indicated that the Veteran reported experiencing hallucinations, he specifically stated when he was under "a bunch of stress and overwhelmed self to get sleep and hallucinating" and explained that he was "[j]ust in another world," which had occurred several times since he had been on medication.  In addition, continual mental status evaluations throughout the duration of this appeal reflect that his thought processes were normal and thought content included no unusual content, hallucinations, paranoia or delusions.  

Therefore, the probative evidence of record does not more nearly approximate the criteria for a higher 70 percent disability rating at any time since the filing of the claim for this disability.  38 C.F.R. §§ 4.3, 4.7.

Accordingly, the Board concludes that the Veteran's acquired psychiatric disorder, diagnosed as adjustment disorder and anxiety disorder, warrants an initial disability rating of 50 percent, but no higher, throughout the duration of the appeal.  38 C.F.R. §§ 3.102, 4.3 (2015).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Overall, there exists no basis under the schedular criteria for an initial disability rating in excess of 50 percent for this disability at any time throughout the duration of the appeal.  38 C.F.R. §§ 4.3, 4.7 (2015).

C.   Lay Statements

The Board observes that the Veteran and his fiancée are competent to report on factual matters of which they had firsthand knowledge, e.g., experiencing and witnessing physical symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board finds that the statements provided by the Veteran and his fiancée regarding his current symptoms and the effects on his daily life are competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999).  But where they have not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings - in particular, audiometric testing, mental status evaluation and the severity of symptoms.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

D.   Extraschedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's bilateral sensorineural hearing loss and acquired psychiatric disorder is contemplated by the schedular criteria.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected bilateral sensorineural hearing loss and acquired psychiatric disorder such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2015).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, when entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In this case, the Veteran has not asserted, and the evidence does not show that he is unemployable due to his service-connected bilateral sensorineural hearing loss and/or acquired psychiatric disorder.  Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b) ; 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).


ORDER

Service connection for pseudofolliculitis barbae is granted.  

A compensable disability rating for bilateral hearing loss is denied.  

An initial disability rating of 50 percent, though no higher, for an acquired psychiatric disorder, diagnosed as adjustment disorder and anxiety disorder, is granted, subject to the regulations applicable to the payment of monetary benefits.  



REMAND

Although a July 2012 VA examination and opinion was provided for the Veteran's sleep apnea, this opinion is inadequate, as the VA examiner failed to address whether the Veteran's sleep apnea was aggravated by his service-connected acquired psychiatric disorder.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The July 2012 VA examiner noted in the rationale that it was possible that anxiety affects the neuro pathways interfering with breathing during sleep or it was possible that the lack of restorative sleep from sleep disordered breathing caused or worsened anxiety, however, the examiner failed to discuss the likelihood that this pathology could also be the case with the Veteran's acquired psychiatric disorder and his sleep apnea, as it suggests there may be possible aggravation of his sleep apnea by the acquired psychiatric disorder.  Therefore an adequate VA supplemental opinion regarding the etiology of the Veteran's sleep apnea is necessary.  McLendon, 20 Vet. App. 79, 83 (2006); Locklear, 20 Vet. App. 410 (2006); Waters, 601 F.3d 1274, 1276 (2010).  

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies, including especially any outstanding VA medical records.  

2.  Upon receipt of all additional records, arrange for the claims file to be forwarded to a VA sleep apnea specialist to review the claims file.  The claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  

The examiner is then asked to answer the following questions as posed:  

(a).  Whether it is at least as likely as not (50 percent or greater probability) that the currently diagnosed sleep apnea was aggravated by his service-connected disabilities (namely his acquired psychiatric disorder), including symptoms thereof, specifically:  

(1) anxiety which the July 2012 VA examiner indicated affected the neuro pathways interfering with breathing during sleep; or

(2) stress or depression; or 

(3) any treatment/medications rendered for a service-connected disability.

(b).  If it is determined that the currently diagnosed sleep apnea is being aggravated by a service-connected disability, was such aggravation beyond the natural progress of the sleep apnea at that time.  To the extent possible the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  

3.  Ensure the examiners' opinions are responsive to the determinative issues of etiology of the issues in this appeal.  If not, return the report(s) for all necessary additional information.  38 C.F.R. § 4.2.

4.  Then readjudicate these claims in light of this and all other additional evidence.  If the claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his attorney a supplemental statement of the case (SSOC) and give him time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


